DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, amendment to the claims and to the drawings filed on 10/27/2021 have been fully considered and are persuasive. The 35 USC 102 rejection and objection on claim 18 have been withdrawn 
Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, prior art failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitations, the plurality of gate trenches each comprising a bottom surface reaching an inside of the first semiconductor layer, the plurality of gate trenches being in a form of stripes and extending only in one direction in a plan view, a plurality of connection layers arranged in the first semiconductor layer at intervals so as to be each in contact with at least one of sidewalls of a corresponding one of the plurality of gate trenches in a second direction perpendicular to a first direction parallel with a direction in which the plurality of gate trenches extend, the intervals between the plurality 3Application No. 16/605,216 Attorney Docket No. 13344US01 Reply to Office Action of July 27, 2021of connection layers adjacent to each other in the first direction being set to be as large as or larger than an interval at which the plurality of gate trenches are arranged, the plurality of connection layers each electrically connecting the field-reducing region to the third semiconductor region; a first . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        11/6/2021